Q,Jf$ (**
                                                Cause Ho.PL>Ott)2rl5


ANOTHONY          MANGIAFICO                                                      IN   THE   COURT   OF


vsa .                                                                            CRIMINAL       APPEALS


THE     STATE      OF    TEXAS                               §                   AUSTIN, TEXASp               m
                                                                                         COURT OF CRIMINAL APPEALS
                          MOTION FOR EXTENSION OF TIME TO FILE^
                           PETITION            FOR    DISCRETIONARY             REVIEW
                                                                                                  M\S 17 2315
TO    THE   HONORABLE             COURT   OF        CRIMINAL       APPEALS:


         COMES          NOW       Anthony Mangiafico/                  Pro-se petitioner,         and files

this        his     Motion          for        an     Extension of Sixty (60) days in which

to      file       a Petition for Discretionary Review.-J1n_^uppor(r of this
                                                                                               CRIMINAL APPF'
Motion Petitioner shows the Court the following:
                                                                                             aug la z:;j
                                                             I.

                                                                                         Abel Acosta, uei *
         The       petitioner             was        convicted          in the 194TH District Court

of      Dallas          County,       Texas.           of        the offense of Capital Murder in

Cause        No.        F12-28019,              styled           The    State     of Texas v.        Anthony

Mangiafico,              The       Petitioner              appealed       to     the     Court of Appeals

5TH      Supreme          Judicial             District,          the case was Affirmed in a Mem

orandum Opinion on May 17,                           2015.

                                                             II-


         The       present          deadline for filing Petition for Discretionary

Review         August 17, 2015. the Honorable Jeffery P. Buchwald notif

ied      the       petitioner             on        July     17, 2015. by way of via U.S.                  mail

that his conviction had been affirmed by the 5th Court of Appeals

and      enclosed             a    copy of the Court of Appeals decision, and also

notified           the        petitioner that counsel had filed for an extension

of time and that the due date was August 17,                                      2015.
                                                         Ill


        Petitioner's                request        for     an        extension       is based upon the

following          facts:           Petitioner           was     not        informed of the decision

of    the     Court           of     Appeals        in Affirming his case until July 17,

2015,       thrity           (30)        days after the Memorandum Opinion was issued

at    which        time        appellate           counsel           also filed for .an extension

of    time        in        which        to file a Petition for Discretionary Review,

which       was        granted           by this Honorable Court. Since that time the

Petitioner             has     been        attempting           to        gain    legal representation

in    this        matter, Petitioner's appellate counsel further notified

petitioner             that        his     right     to counsel on appeal,               ends with the

conclusion             of     the        direct appeal. Therefore, he would no longer

continue to represent the petitioner.

        WHEREFORE,             PREMISES        CONSIDERED,                Petitioner prays that this

Honorable         Court will extend the deadline for filing the Petition

for Discretionary Review in Cause No,                                     QS^f S'QlH *?Q "" 0 £-     <
to    the     Requested              Sixty     (60)        days or a reasonable time set by

the   Court.


                                                         Respectfull»\ submi^ed,


                                                         Anthony Mkngiafico,             #1878633
                                                         Polunsky unity
                                                         3872        FM    350   South

                                                         Livingston, Texas. -77351-
                              Unsworn    Declaration



                                      Certificate    of   Service


        >yUn^Mt^}4i